46 N.Y.2d 934 (1979)
The People of the State of New York, Respondent,
v.
Andrew D. Blim, Appellant.
Court of Appeals of the State of New York.
Argued January 12, 1979.
Decided February 22, 1979.
Alan D. Scheinkman for appellant.
Stewart E. McDivitt, District Attorney (James P. Coleman of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
*935MEMORANDUM.
The order of the Appellate Division should be affirmed.
This CPL 440.10 motion was brought on after defendant's violation of his original sentence to probation had resulted in the substitution of a prison term. For the first time defendant then claimed that he was denied the right to counsel when he confessed and, thereafter, when he pleaded guilty (see People v Hannigan, 7 N.Y.2d 317, 318). However, whatever merits his appeal in these regards could possess, they rest on a version of the facts rejected by the County Court after a hearing on the motion and then again by the Appellate Division. For instance, defendant's on-the-record responses to the inquiries of the County Judge at the time of the plea included ones that he understood the consequences of the plea, that he had committed the acts which formed the basis for the crimes to which they were directed and that he was then being advised by competent counsel of his choice (People v Seaton, 19 N.Y.2d 404, 406). And, since our own examination of the record reveals factual support for the findings below, they are beyond our power of review (People v Gruttola, 43 N.Y.2d 116, 122).
Order affirmed in a memorandum.